Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00280-CV

                               IN THE INTEREST OF D.N.C., a Child

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-PA-01461
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: September 24, 2014

AFFIRMED

           This is an appeal from the trial court’s termination of appellant’s parental rights. See TEX.

FAM. CODE ANN. § 161.001(1)(N), (O), (2) (West 2014). Appellant’s court-appointed attorney

filed a brief containing a professional evaluation of the record and demonstrating that there are no

arguable grounds to be advanced. Counsel concludes the appeal is without merit. The brief meets

the requirements of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-

CV, 2003 WL 21157944, at * 4 (Tex. App.—San Antonio May 21, 2003, no pet.) (applying Anders

procedure in appeal from termination of parental rights), disp. on merits, 2003 WL 22080522 (Tex.

App.—San Antonio Sept. 10, 2003, no pet.) (mem. op.). Counsel provided appellant with a copy

of the brief. Appellant was informed of her right to review the record and advised of her right to

file a pro se brief. Appellate counsel provided appellant with a form motion for requesting the
                                                                                      04-14-00280-CV


record. The State waived its right to file an appellee’s brief unless appellant filed a pro se brief.

Appellant has not requested the record or filed a brief.

       After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. We GRANT counsel’s motion to

withdraw. Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.); Bruns v.

State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).


                                                  Sandee Bryan Marion, Justice




                                                -2-